 


117 HR 3261 EH: To repeal the Authorization for Use of Military Force Against Iraq Resolution.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS 1st Session 
H. R. 3261 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To repeal the Authorization for Use of Military Force Against Iraq Resolution. 
 
 
1.Repeal of Authorization for Use of Military Force Against Iraq ResolutionThe Authorization for Use of Military Force Against Iraq Resolution (Public Law 102–1; 50 U.S.C. 1541 note) is hereby repealed.    Passed the House of Representatives June 29, 2021.Cheryl L. Johnson,Clerk.  